NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

ANTHONY G. HUNT,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7039

Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 09-4707, Judge LaWrence B.
Hagel.

ON MOTION

PER CURIAM.
0 R D E R

Anthony G. Hunt moves for reconsideration and re-
quests rehearing en banc in response to this court’s denial
of his motion to compel the government to produce vari-
ous documents

HUNT V. DVA

2

As the court’s prior order noted, neither the Federal
Rules of Appellate Procedure nor the Federal Circuit
Rules provide for discovery on appeal.

Upon consideration thereof,

IT Is ORDERED THAT;

(1) The panel denies the motion for reconsideration.

(2) The request for en banc review shall be circulated
to the full court for its review along with a copy of this

order.

OCT 2 6 2012
Date

cc: Anthony G. Hunt

Daniel B. Volk, Esq.

s24

FoR THE CoURT

/s/ J an Horbal
J an Horbaly
Clerk

 



0CT 252012
JANHURBALY
CLEBK